Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about October 31, 1994, awarding plaintiff husband attorneys’ fees and suspending defendant wife’s temporary maintenance as payment therefor; judgment, same court and Justice, entered November 1, 1994, after a jury trial, awarding plaintiff a divorce on the grounds of constructive abandonment and cruel and inhuman treatment; and order, same court and Justice, entered on or about July 7, 1995, inter alia, referring the issues of equitable distribution and spousal maintenance to a Special Referee to hear and report, unanimously affirmed, without costs.
The award of attorneys’ fees was proper because it primarily compensated plaintiff for delays in the trial caused by defendant, the penalizing component, if any, being secondary (Davis v Davis, 128 AD2d 470, 479-480; cf., Eldridge v Eldridge, 141 AD2d 371). The evidence adduced at trial was clearly sufficient to establish constructive abandonment and cruel and inhuman treatment, and the verdict was not against the weight of the evidence. The court did not improperly proceed with the trial *256in defendant’s absence, the record showing that defendant, who appeared pro se, had notice that the trial would proceed but chose not to attend. We have considered defendant’s remaining arguments, including that the Trial Justice was biased, and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger, Rubin and Nardelli, JJ.